 

Case 8:20-mj-00543-DUTY Document12 Filed 08/25/20 Pagelof7 Page ID #:45

AO 472 (Rev. 11/16) Order of Detention Pending Trial

UNITED STATES DISTRICT COURT

FILED
for the CLERK, U.S. DISTRICT COURT

 

  

Central District of California

AUG 25 2020

F CALIFORNIA
CENTRAL bis ao
8:20-mj-00543

 

United States of America
Vv.

PABLO RENATO RODRIGUEZ,

 

Case No.

 

Defendant

ORDER OF DETENTION PENDING TRIAL

Part I - Eligibility for Detention

Upon the

Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f(1), or
“1 Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

C1 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable

presumption that no condition or combination of conditions will reasonably assure the safety of any other person
and the community because the following conditions have been met:

(1 (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
C1(b) an offense for which the maximum sentence is life imprisonment or death; or
C1(c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the

Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or

((d) any felony if such person has been convicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
jurisdiction had existed, or a combination of such offenses; or
C1(e) any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
(iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
(1 (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
§ 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
to Federal jurisdiction had existed; and
(1 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a Federal, State, or local offense; and
(1 (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

Page | of 3

 
Case 8:20-mj-00543-DUTY Document12 Filed 08/25/20 Page 2 of 7 Page ID #:46

AO 472 (Rev. 11/16) Order of Detention Pending Trial

(1 B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety of the community because there is probable cause to believe that the defendant
committed one or more of the following offenses:

[ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);

[I (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

7 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
or more is prescribed;

(1 (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
imprisonment of 20 years or more is prescribed; or

© (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
2260, 2421, 2422, 2423, or 2425.

[I C. Conclusions Regarding Applicability of Any Presumption Established Above

C) The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
ordered on that basis. (Part III need not be completed.)

OR

(1 The defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted.

Part II] - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

C1 By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community. —

@ By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

CO Weight of evidence against the defendant is strong

4 Subject to lengthy period of incarceration if convicted

© Prior criminal history

© Participation in criminal activity while on probation, parole, or supervision
1 History of violence or use of weapons

History of alcohol or substance abuse

Lack of stable employment

O Lack of stable residence

1 Lack of financially responsible sureties

Page 2 of 3
Case 8:20-mj-00543-DUTY Document12 Filed 08/25/20 Page 3o0f7 Page ID #:47

AO 472 (Rev. 11/16) Order of Detention Pending Trial

Lack of significant community or family ties to this district

Significant family or other ties outside the United States

O Lack of legal status in the United States

( Subject to removal or deportation after serving any period of incarceration
© Prior failure to appear in court as ordered

Prior attempt(s) to evade law enforcement

© Use of alias(es) or false documents

O Background information unknown or unverified

( Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

1.Proffers by the Government that (a) approximately $1 million in cash was seized during a search of defendant's residence at the
time of his arrest; and (a) international exit/entry records reflect substantial international travel by defendant, including multiple
examples in which it appears defendant made entry to or exit from the United States without a record being generated. In support of
the proffers, the government submitted copies of a photograph of the seized cash and entry/exit records of defendant, which are
attached and made part of the record.

2. The nature of the allegations against defendant, including allegations of: (a) money laundering to disguise/conceal the source of
funds, (b) the movement of more than $8 million in fraudulent proceeds in 2018 and 2019 to defendant and two others, through an
attorney trust account, overseas and to purchase real estate; (c) the use of untraceable bitcoin transactions to conceal the source and
movement of funds; (d) fraudulent conduct in this alleged fraud while defendant was subject to the SEC in a separate alleged fraud;
and (e) suspension of accounts and funds "disappearing" of alleged victims who complained to law enforcement.

3. As proffered by the government at the hearing, if defendant is convicted after trial of all charges and enhancements potentially to be
sought by the government based on alleged loss, substantial financial harm to more than 25 victims, and grouping, defendant faces a
potential prison sentence of more than 20 years.

4. Lack of information about overseas source/sources of only proposed suretyship.

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date: 08/25/2020

 

 

Page 3 of 3

 
Case 8:20-mj-00543-DUTY Document 12 Filed 08/25/20

FOR OFFICIAL USE ONLY

Name

RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablorenato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo

RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo

DOB Document
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA
5/6/1983 P 580657918 (USA
5/6/1983 P 580657918 (USA
5/6/1983 P 580657918 (USA
5/6/1983
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
)
)

)
)
)
)

5/6/1983 P 580657918 (USA
5/6/1983 P 580657918 (USA
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)

Encounter Date

03/16/2020 16:08 EDT
03/07/2020 16:27 EST
03/01/2020 14:28 EST
02/17/2020 17:45 EST
02/14/2020 00:34 EST
02/04/2020 23:59 EST
01/28/2020 00:48 EST
01/05/2020 22:55 EST
01/03/2020 06:24 EST
12/25/2019 23:00 EST
01/28/2020 00:48 EST
01/08/2020 00:00 EST
01/05/2020 22:55 EST
01/03/2020 06:24 EST
12/25/2019 23:00 EST
12/24/2019 02:22 EST
12/21/2019 22:48 EST
12/17/2019 23:56 EST
12/13/2019 23:27 EST
12/09/2019 09:38 EST
09/28/2019 02:35 EDT
09/18/2019 15:35 EDT
09/11/2019 14:00 EDT
09/03/2019 00:15 EDT
08/15/2019 01:08 EDT
06/26/2019 12:57 EDT
06/26/2019 11:03 EDT
06/11/2019 23:59 EDT
06/11/2019 00:58 EDT
05/29/2019 00:15 EDT
05/26/2019 15:59 EDT
05/19/2019 18:25 EDT
05/19/2019 15:05 EDT
05/10/2019 17:44 EDT
05/10/2019 14:12 EDT
05/06/2019 23:55 EDT
05/04/2019 02:01 EDT
04/29/2019 23:55 EDT
04/23/2019 02:11 EDT
04/08/2019 19:30 EDT
04/07/2019 02:04 EDT
03/25/2019 09:35 EDT
03/15/2019 23:37 EDT
03/09/2019 22:25 EST
03/09/2019 00:34 EST
03/04/2019 07:01 EST
02/24/2019 00:43 EST
01/31/2019 22:55 EST
01/31/2019 19:30 EST
01/21/2019 23:35 EST
01/20/2019 00:32 EST
12/25/2018 23:40 EST
12/23/2018 02:13 EST

Page 4o0f7 Page ID #:48

Dir Conveyance

Inbound CM 360 (PTY -> LAX)
Outbound UA 1020 (IAH -> CUN)
Inbound DL 1392 (GUA -> LAX)
Outbound AM 643 (LAX -> MEX)
Inbound AV 578 (GUA -> LAX)
Outbound DL 1394 (LAX -> GUA)
Inbound AV 578 (GUA -> LAX)
Outbound AV 579 (LAX -> GUA)
Inbound AA 962 (GRU -> DFW)
Outbound AA995 (MIA -> GRU)
Inbound AV 578 (GUA -> LAX)
Outbound AV 579 (LAX -> GUA)
Inbound AA 962 (GRU -> DFW)
Outbound AA995 (MIA -> GRU}
Inbound DL 592 (GUA -> LAX)
Inbound DL 592 (GUA -> LAX)
Outbound DL 1394 (LAX -> GUA)
Inbound UA1277 (CUN -> LAX)
Outbound UA 1276 (LAX -> CUN)
Inbound CM 302 (PTY -> LAX)
Outbound UA 1034 (IAH -> PTY)
Inbound CX 884 (HKG -> LAX)
Outbound SQ 37 (LAX -> SIN)
Inbound AV 640 (GUA -> LAX)
Outbound YX 4611 (MIA -> NAS)
Inbound AA 1182 (GUA-> MIA)
Outbound DL 1394 (LAX -> GUA)
Inbound $Q 38 (SIN -> LAX)
Outbound SQ 37 (LAX -> SIN)
Inbound CM 360 (PTY -> LAX)
Outbound DL 909 (ATL -> GUA)
Inbound DL195(BCN -> ATL)
Outbound DL 194 (ATL -> BCN)
Inbound DL 910 (GUA -> ATL)
Outbound AV 641 (LAX -> GUA)
Inbound AV 640 (GUA -> LAX)
Outbound AV 641 (LAX -> GUA)
Inbound AV 640 (GUA -> LAX)
Outbound AA 963 (DFW -> GRU)
Inbound AV 640 (GUA -> LAX)
Outbound DL 573 (LAX -> MEX)
Inbound SQ 38 (SIN -> LAX)
Outbound $Q 37 (LAX -> SIN)
Inbound AV 640 (GUA -> LAX)
Outbound AM 18 (LAX -> MEX)
Inbound AV 640 (GUA -> LAX)
Outbound AV 641 (LAX -> GUA)
Inbound AA192 (HKG -> LAX)
Outbound CX 881 (LAX -> HKG)
Inbound AV 640 (GUA -> LAX)

Outbound DL 1394 (LAX -> GUA)
DL 592 (GUA -> LAX)

Inbound

Status
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
NBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD

 
 

 

Case 8:20-mj-00543-DUTY Document 12 Filed 08/25/20

RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZAREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato

5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)

12/11/2018 07:01 EST
11/21/2018 01:11 EST
11/12/2018 23:55 EST
11/10/2018 00:41 EST
10/20/2018 22:00 EDT
10/14/2018 01:10 EDT
09/09/2018 23:31 EDT
08/31/2018 02:52 EDT

5/6/1983 (PASESASIGHIN 08/18/2018 01:45 EDT

5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 580657918 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)

07/31/2018 20:06 EDT
07/27/2018 18:30 EDT
07/27/2018 03:46 EDT
05/10/2018 23:55 EDT
04/25/2018 07:05 EDT
04/22/2018 02:57 EDT
03/13/2018 23:55 EDT
03/13/2018 17:40 EDT
03/04/2018 15:35 EST
03/01/2018 13:33 EST
02/25/2018 23:20 EST
02/24/2018 01:59 EST
02/18/2018 23:20 EST
02/14/2018 18:32 EST
02/09/2018 08:00 EST
02/02/2018 16:02 EST
01/05/2018 23:55 EST
12/20/2017 19:26 EST
12/18/2017 07:40 EST
12/14/2017 15:57 EST
12/03/2017 14:36 EST
11/21/2017 23:55 EST
11/20/2017 17:02 EST
10/30/2017 21:47 EDT
10/23/2017 02:53 EDT
10/20/2017 00:35 EDT
10/19/2017 23:30 EDT

5/6/1983 |ASSSESEGNIIN 09/27/2017 16:05 EDT

5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)

08/24/2017 03:35 EDT
08/23/2017 03:16 EDT
08/02/2017 20:30 EDT
06/30/2017 09:32 EDT
06/22/2017 19:56 EDT
06/18/2017 00:00 EDT
06/16/2017 04:18 EDT
06/10/2017 17:20 EDT
06/08/2017 02:04 EDT
05/30/2017 02:59 EDT
05/28/2017 14:58 EDT
05/22/2017 10:01 EDT
05/02/2017 22:32 EDT
04/27/2017 22:23 EDT
04/27/2017 04:48 EDT
04/07/2017 11:02 EDT
04/04/2017 20:37 EDT
03/19/2017 03:35 EDT

Page 5o0f7 Page ID #:49

Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
inbound
Outbound
Inbound
Outbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Inbound
Outbound
Inbound
Outbound
Inbound
Inbound
Outbound
Outbound
Outbound
Inbound
Outbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Inbound
Outbound
Outbound
Inbound
Outbound

AM 18 (LAX -> MEX)
AV 640 (GUA -> LAX)
DL 1394 (LAX -> GUA)
AV 640 (GUA -> LAX)
CM 362 (LAX -> PTY)
AM 648 (MEX -> LAX)
CM 303 (LAX -> PTY)
AV 640 (GUA -> LAX)
AV 641 (LAX -> GUA)
TK 9 (IST -> LAX)

TK 10 (LAX -> IST)

AV 640 (GUA -> LAX)
DL 1393 (LAX -> GUA)
UA 274 (LAX -> MEX)
AV 640 (GUA -> LAX)
DL 1393 (LAX -> GUA)
EK 215 (DXB -> LAX)
EK 216 (LAX -> DXB)
DL 1392 (GUA -> LAX)
DL 1393 (LAX -> GUA)
AV 640 (GUA -> LAX)
DL 1393 (LAX -> GUA)
AM 642 (MEX -> LAX)
AM 18 (LAX -> MEX)
EK 215 (DXB -> LAX)
DL 308 (LAX -> CUN)
AC 787 (YYZ -> LAX)
AC 790 (LAX -> YYZ)
UA 293 (MEX -> LAX)
DL 1392 (GUA -> LAX)
DL 1393 (LAX -> GUA)
AF 66 (CDG -> LAX)
CM 362 (LAX -> PTY)
AM 630 (MEX -> LAX)
CX 880 (HKG -> LAX)
AM 649 (LAX -> MEX)
SU 107 (LAX -> SVO)
DL 1393 (LAX -> GUA)
AV 640 (GUA -> LAX)
CM 473 (LAX -> PTY)
AM 643 (LAX -> MEX)
BR 12 (TPE -> LAX)

BR 15 (LAX -> TPE)
AV 640 (GUA -> LAX)
AM 647 (LAX -> MEX)
AM 784 (GDL -> LAX)
UA 274 (LAX -> MEX)
UA 293 (MEX -> LAX)
AM 18 (LAX -> MEX)
PR 102 (MNL -> LAX)
AA 2546 (MEX -> LAX)
PR 103 (LAX -> MNL)
UA 1751 (IAH -> GUA)
CM 472 (PTY -> LAX)
DL 1393 (LAX -> GUA)

OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
 

Case 8:20-mj-00543-DUTY Document 12 Filed 08/25/20

RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato
RODRIGUEZ AREVALO, Pablo Renato

5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 426186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)
5/6/1983 P 456186444 (USA)

03/17/2017 21:02 EDT
03/05/2017 04:30 EST
02/23/2017 17:57 EST
02/06/2017 03:35 EST
02/02/2017 13:34 EST
01/18/2017 05:50 EST
01/17/2017 16:09 EST
01/11/2017 15:41 EST
01/11/2017 06:05 EST
01/02/2017 04:30 EST
12/30/2016 22:53 EST
12/25/2016 17:42 EST
12/23/2016 01:45. EST
12/19/2016 17:10 EST
12/15/2016 18:00 EST
12/12/2016 18:34 EST
12/10/2016 21:12 EST
12/06/2016 15:53 EST
11/24/2016 18:37 EST
10/16/2016 23:24 EDT
10/16/2016 11:11 EDT
10/10/2016 04:30 EDT
10/09/2016 04:02 EDT
09/19/2016 04:30 EDT
08/12/2016 02:49 EDT
08/04/2016 20:30 EDT
08/04/2016 11:19 EDT
07/27/2016 00:00 EDT
07/26/2016 19:50 EDT
07/18/2016 20:30 EDT
06/29/2016 19:15 EDT
06/16/2016 00:00 EDT
06/14/2016 16:06 EDT
06/05/2016 04:30 EDT
05/31/2016 03:17 EDT
05/17/2016 04:10 EDT
05/01/2016 20:16 EDT
04/24/2016 04:30 EDT
04/15/2016 13:09 EDT
04/06/2016 14:00 EDT
04/03/2016 03:13 EDT
03/16/2016 04:10 EDT
03/05/2016 02:02 EST
02/23/2016 04:30 EST
01/24/2016 03:23 EST
01/11/2016 04:30 EST
12/19/2015 19:16 EST
12/13/2015 20:30 EST
11/16/2015 20:17 EST
11/12/2015 00:33 EST
10/24/2015 17:40 EDT
10/20/2015 04:30 EDT

Page 6 of 7 Page ID #:50

DY 7095 (LGW -> LAX)
CM 303 (LAX -> PTY)
DL 938 (CUN -> LAX)
DL 1393 (LAX -> GUA)
DL 1392 (GUA -> LAX)
AA 2545 (LAX -> MEX)
Cl 6 (TPE -> LAX)

DL 1392 (GUA -> LAX)
Cl 7 (LAX -> TPE)

CM 303 (LAX -> PTY)
AA 1050 (SJD -> LAX)
AA 369 (LAX -> SJD)
DL 592 (GUA -> LAX)
DL 746 (LAX -> GUA)
AM 642 (MEX -> LAX)
AM 649 (LAX -> MEX)
CA 983 (PEK -> LAX)
MU 578 (LAX -> PVG)
DL 938 (CUN -> LAX)
Cl 4 (TPE -> SFO)

CM 209 (SFO -> PTY)
CM 303 (LAX -> PTY)
AV 640 (GUA -> LAX)
CM 303 (LAX -> PTY)
CM 302 (PTY -> LAX)
CM 473 (LAX -> PTY)
BR 6 (TPE -> LAX)

BR 15 (LAX -> TPE)
CM 472 (PTY -> LAX)
CM 473 (LAX -> PTY)
BR 12 (TPE -> LAX)
BR 15 (LAX -> TPE)
CM 360 (PTY -> LAX)
CM 303 (LAX -> PTY)
CM 302 (PTY -> LAX)
AV 641 (LAX -> GUA)
CM 472 (PTY -> LAX)
CM 303 (LAX -> PTY)
OZ 202 {ICN -> LAX)
OZ 201 (LAX -> ICN)
AV 640 (GUA -> LAX)
AV 641 (LAX -> GUA)
CM 302 (PTY -> LAX)
CM 303 (LAX -> PTY)
CM 302 (PTY -> LAX)
CM 303 (LAX -> PTY)
CM 472 (PTY -> LAX)
CM 473 (LAX -> PTY)
BA 273 (LHR -> SAN)
BA 268 (LAX -> LHR)
CM 360 (PTY -> LAX)
CM 303 (LAX -> PTY)

Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Inbound
Outbound
Outbound
Inbound
Outbound
Inbound
Outbound
inbound
Outbound
Inbound
Outbound
Inbound
Inbound
Outbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound
Inbound
Outbound

OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
OBD
—
BS
t+
QO
o
[@))
©
ou
NM
—
oO
N
o
[@))
oO
ou
oO
N
—
Wo
N
—
oO
Oo
Oe
&
ity

 
